IN THE SUPREME COURT OF THE STATE OF DELAWARE

1N TI-te MATTER oF THE §
PETITIoN oF JoHN s. § No. 253, 2018
sTRITzINGER FoR A WRiT oF §
MANDAMUS. §

Submitted: September 18, 2018
Decided: September 24, 2018

Bef`ore VAUGHN, SEITZ, and TRAYNOR, Justices.
ORDER

(1) In this matter seeking the issuance of` a writ of` mandamus, the
petitioner, John S. Stritzinger, filed a motion to proceed in forma pauperis
(hereinaf’ter “IFP motion”) seeking a waiver of` the Court’s filing fee. By Order dated
September 10, 2018, the Court denied the IFP motion “as without merit and because
Stritzinger falsely certified that he has never been found by any court to have abused
the judicial process by filing frivolous or malicious litigation.” Stritzinger was
directed to pay the filing fee by August 27, 2018 and was advised that his failure to
pay the fee would result in the dismissal of this matter without further notice.

(2) On August 27, 2018, Stritzinger filed a motion requesting an extension
of time to pay the filing fee. His request was granted. Stritzinger was directed to
pay the filing fee by September 13, 2018 and was advised that his failure to pay the

fee would result in the dismissal of` this matter and also that the Court would consider

no further requests for an extension of time to submit the fee. Stritzinger did not
submit the filing fee by the September 13 deadline.

(3) On September 18, 2018, Stritzinger filed a motion to reconsider the
denial of his IFP motion. The Court finds no basis to grant the motion. Stritzinger’s
failure to pay the filing fee by the September 13 deadline requires the dismissal of
this matter for his failure to prosecute.

NOW, TI-IEREFO‘RE, IT IS ORDERED, under Supreme Court Rules 20(a)
and 29(b), that this matter is DISMISSED.

BY TI-[E COURT:

fsr“ Collt'ns J. Seitz Jr.
Justice